      Case 3:20-cr-01726-BAS Document 11 Filed 06/26/20 PageID.14 Page 1 of 5



 1
                                                                        Fltr, -·'"···~·----·,                   ..




 2                                                                                      6 2020 ,
                                                                                        _ _ ,......,,.,_...,.,...1


 3                                                                 CLERK, U.S. ;_> c:          'i,T
                                                               SOUTHERN · i'~T, ,;_"· i;r C/l,~YC8NlA
                                                              BY
 4

 5
 6

 7
                             UNITED STATES DISTRICT COURT
 8
                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                       Case No.: 20MJ9222-RBM
11
12                              Plaintiff,
           V.                                        FINDINGS OF FACT AND
13                                                   ORDER OF DETENTION
14   Emanuel ANGUIANO-Blanco,

15                             Defendant.
16
17        In accordance with Title 18 U.S.C. § 3142(£) of the Bail Reform Act of 1984 (18
18 U.S.C. § 3141, et seq.), a detention hearing was held on May 28, 2020, to determine whether
19 Defendant, Emanuel ANGUIANO-Blanco, should be held in custody pending trial on the
20 grounds that he is a flight risk. Assistant United States Attorney Rosario Gonzalez appeared
21 on behalf of the United States. Attorney Leah Gonzales of Federal Defenders, Inc. on behalf
22 of the Defendant.
23        Based on the evidence proffered by the United States and the Defendant, the Pretrial
24 Services Officer, and the Complaint issued against the Defendant on May 28, 2020 by this
25 Court, the Court concludes that the following facts establish by a preponderance of the
26 evidence that no condition or combination of conditions required will reasonably assure the
27 appearance of the Defendant.
28



                                                 1
      Case 3:20-cr-01726-BAS Document 11 Filed 06/26/20 PageID.15 Page 2 of 5



 1                                               I
 2                                    FINDINGS OF FACT
 3     A. Nature and Circumstances of the Offense Charged (18 U.S.C. §3142(g)(l)):
 4         1.    The Defendant is charged in Criminal Complaint No. 20MJ9222 with the
 5 importation of 27 .9 kilograms (61.51 pounds) of a mixture and substance containing a

 6 detectable amount of methamphetamine, in violation of Title 21, U.S.C., §§ 952 and 960.
 7 Therefore, probable cause exists to believe the Defendant committed the charged offenses.
 8         2.    The charged offenses are offenses for which a maximum term of imprisonment
 9 of 10 years or more is prescribed in the Controlled Substances Act (21 U.S.C.§ 801, et seq.).
1O Therefore, there arises a presumption that no condition or combination of conditions will
11 reasonably assure the appearance of the Defendant as required. See, 18 U.S.C. § 3142(e).
12         3.    The offenses carry a minimum mandatory sentence of 10 years and a maximum
13 sentence oflife. See, 21 U.S.C. § 960(b)(l)(H). According to the United States Sentencing
14 Guidelines, the Base Offense level is 36.         See, USSG § 2Dl.l(c)(2).    Assuming the
15 Defendant's criminal history score places him in Criminal History Category I, see, USSG §
16 4Al.1, the sentencing range for the Defendant is 188-235 months in prison.
17     B. Weight of the Evidence Against the Defendant (18 U.S.C. §3142(g)(2)):
18         1.    On May 27, 2020 at approximately 3:43 a.m., Emanuel Alejandro
19 ANGUIANO-Blanco (ANGUIANO), a United States citizen, entered the United States at
20 the Calexico, California, West Port of Entry Vehicle lanes as the driver of a 1999 Dodge
21 Durango bearing California license plates. The primary inspector, Customs and Border
22 Protection Officer (CBPO) E. Cervantes received a negative Customs declaration from

23 ANGUIANO. ANGUIANO stated he was visiting family and that he was heading to Los
24 Angeles, California. CBPO Cervantes conducted system queries and noticed the vehicle
25 crossings did not match ANGUIANO's story. CBPO Cervantes then escorted ANGUIANO
26 to the vehicle secondary inspection lot.
27        2.     Once in secondary, CBPO L. Mendez received a negative customs declaration
28 from ANGUIANO. ANGUIANO stated he was going home to Los Angeles after visiting
      Case 3:20-cr-01726-BAS Document 11 Filed 06/26/20 PageID.16 Page 3 of 5


 1 his pregnant girlfriend in Mexicali, Mexico. CBPO J. Lee scanned the vehicle with the Z-
 2 Portal X-ray machine. During the scan, CBPO Lee observed anomalies in the gas tank of

 3 the vehicle. Thereafter, a CBPO conducted a search of the vehicle utilizing a

 4 Human/Narcotics Detection Dog (HNDD). The HNDD alerted to the vehicle. The CBPO
 5 informed CBPO L. Mendez of the positive alert.
 6         3.    Upon further inspection of the vehicle, CBPO Mendez located 20 packages
 7 containing a crystal-like substance hidden in the gas tank of the vehicle. CBPO J. Lizarraga
 8 tested at least one package using the THERMO Scientific GEMINI, which received a
 9 positive test for methamphetamine. The combined total weight was approximately

10 27.9 kilograms (61.51 pounds) of methamphetamine.
11     C. History and Characteristics of the Defendant {18 U.S.C. § 3142(G)(3)):
12         1.    Defendant was the driver of the vehicle in which the narcotics were discovered.
13 Therefore, the weight of the evidence is strong against Defendant.
14         2.    Defendant was currently residing in Mexicali, Mexico at the time of the
15 offense. Defendant has resided in Mexico for at least half of his life.
16         3.    Defendant has significant ties to Mexico including the fact that he was
17 residing in Mexico with his girlfriend who is undocumented and is currently pregnant with
18 Defendant's first child.
19         4.    Defendant is unemployed.
20         6.    Defendant lacks substantial financial resources or assets in the United States.
21         7.    Defendant has a possible substance abuse history.
22     D. Nature and Seriousness of Danger Posed by Release {18 U.S.C. § 3142(g)(4):
23          The government proffered no evidence to suggest that release of the Defendant
24 would pose a danger to any person or the community. However, Defendant has a prior
25 criminal history including one prior federal felony conviction in 2015. Defendant also has
26 a history of failing to appear for court appearances and a history of violating the terms of
27 his conditional release. Defendant's Supervised Release term was most recently revoked
28 on March 21, 2019 and he was ordered to serve eight (8) months in custody.
      Case 3:20-cr-01726-BAS Document 11 Filed 06/26/20 PageID.17 Page 4 of 5



 1                                               II
 2                               REASONS FOR DETENTION
 3        A. There is probable cause to believe that Defendant committed the offenses charged
 4 in Criminal Complaint Number 20MJ9222, to wit: importation of 27.9 kilograms (61.51

 5 pounds) of a mixture and substance containing a detectable amount of methamphetamine,

 6 in violation of Title 21, U.S.C., §§ 952 and 960.

 7        B. Defendant faces a substantial period of time in custody if convicted of the offense
 8 charged in the Complaint. Therefore, he has a strong motive to flee.

 9        C. Defendant has substantial ties to Mexico.
10        D. Defendant has not rebutted the presumption, based upon the Court's findings, that
11 no condition or combination of conditions will reasonably assure the appearance of the
12 Defendant at future court proceedings.
13                                              III
14                                           ORDER
15        IT IS HEREBY ORDERED that Defendant be detained pending trial in this matter.
16        IT IS FURTHER ORDERED that Defendant be committed to the custody of the
17 Attorney General or his designated representative for confinement in a corrections facility
18 separate, to the extent practicable, from persons awaiting or serving sentences or being held
19 in custody pending appeal. The Defendant shall be afforded reasonable opportunity for
20 private consultation with counsel.
21        II

22        II

23        II

24        II

25        II

26        II

27        II

28        II
        Case 3:20-cr-01726-BAS Document 11 Filed 06/26/20 PageID.18 Page 5 of 5



 1          While in custody, upon order of a court of the United States or upon the request of an
 2 attorney for the United States, the person in charge of the correctional facility shall deliver
 3 Defendant to the United States Marshal for the purpose of an appearance in connection with

 4 a court proceeding or any other appearance stipulated to by defense and government
 5 counsel.
 6          THIS ORDER IS ENTERED WITHOUT PREJUDICE.



                                              ~~
 7          IT IS SO ORDEiD.
 8          DATED:      ¥~UJ.
 9                                                 U.S. MAGISTRATE JUDGE
10
      Prepared by:
11
      ROBERTS. BREWER, JR
12
      United States Attorney



15 Rosario Gonzalez
   Assistant U.S. Attorney
16
17 cc:      Leah Gonzales
            Counsel for Defendant
18
19
20
21
22
23
24
25
26
27
'28
